United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        December 11, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-20231
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                               versus

           MIGUEL VELEZ-CORTEZ; SANTO MIGUEL CELIS-CHAVEZ,
                        also known as Chirris,

                                              Defendants-Appellees.

                          --------------------
            Appeals from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-02-CR-79-3
                          --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Miguel Velez-Cortez appeals from his jury-verdict conviction

for conspiring to commit hostage taking.          He argues that the

evidence produced at trial was insufficient to support the jury’s

verdict.    Santos Miguel Celis-Chavez appeals from the sentence

imposed following his jury-verdict conviction for harboring illegal

aliens for commercial advantage and private financial gain and

conspiring to commit hostage taking. He contends that the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court erred by failing to grant him a sentencing adjustment for

having a mitigating role in the offense and that the trial court

erred by admitting evidence of an extrinsic offense.

     Velez-Cortez     limits        his       sufficiency      challenge     to      the

Government’s   establishment        of     the   elements      of   the   conspiracy

offense.      When   viewed    in    the       light   most    favorable        to   the

Government,    the    circumstantial            evidence      produced     at     trial

established the requisite elements of the conspiracy offense.

Because a rational trier of fact could have found that this

evidence established beyond a reasonable doubt that Velez-Cortez

was guilty of conspiracy, the evidence was sufficient to support

the jury’s verdict.      See Jackson v. Virginia, 443 U.S. 307, 318

(1979).

     The district court’s refusal to grant Celis-Chavez a reduction

for his role in the offense is entitled to great deference and is

reviewed for clear error.        See Burton v. United States, 237 F.3d

490, 503 (5th Cir. 2000); United States v. Devine, 934 F.2d 1325,

1340 (5th Cir. 1991).     The evidence produced at trial established

that Celis-Chavez actively participated in the kidnapping incident

that instigated the hostage taking offense.                      Accordingly, the

district   court’s    finding       that       Celis-Chavez     did   not       have    a

mitigating role in the instant offense must be upheld.

     The   district    court’s      ruling       regarding     the    admission        of

extrinsic offense evidence is reviewed for an abuse of discretion.

See United States v. Anderson, 933 F.2d 1261, 1267-68 (5th Cir.

                                          2
1991).   Because the extrinsic offense evidence regarding Celis-

Chavez was relevant to an issue other than character and possessed

probative value that was not outweighed by substantially by the

danger of unfair prejudice, the district court did not abuse its

discretion by admitting that evidence.       See United States v.

Gordon, 780 F.2d 1165, 1173-74 (5th Cir. 1986).   Moreover, even if

the evidence had been improperly admitted, any error was rendered

harmless by the limiting instruction.   See id. at 1174-75.

     The district court’s judgments of conviction regarding both

Velez-Cortez and Celis-Chavez is AFFIRMED.




                                3